Citation Nr: 1208554	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-44 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for hypertension.  

2.  Entitlement to service connection for bilateral ankle joint pain, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for bilateral shoulder joint pain, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for left knee joint pain, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for a back condition, to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for bilateral plantar fasciitis/foot pain, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1975 to November 1978.  He also served in the United States Air Force from February 2003 to December 2003.  The Veteran also has unverified periods of service from August 1989 to January 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and April 2010 rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2011).  
The issues of entitlement to service connection for bilateral ankle joint pain, bilateral shoulder joint pain, left knee joint pain, a back condition, bilateral plantar fasciitis/foot pain, and sleep apnea, to all include as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary for an equitable disposition of the Veteran's appeal.  

2.  The competent and probative evidence of record shows that the Veteran has required continuous medication for control of his hypertension; however, his hypertension has not been manifested by blood pressure readings of diastolic pressure of predominantly 100 or more or by systolic pressure of predominantly 160 or more.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.104, Diagnostic Code 7101 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, the RO sent a letter to the Veteran in October 2009 with the VCAA notice requirements for his increased rating claim.  In the letter, the Veteran was informed that the evidence necessary to substantiate the claim for an increased evaluation would be evidence showing that his disability was worse than the current evaluation contemplates.  The letter also informed the Veteran that he must provide medical or lay evidence demonstrating a worsening of his disability and the impact on his employment and daily life, which can also be substantiated by sending statements from other individuals who are able to describe in what manner the disability has become worse.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claim is being denied, any such effective date questions are moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, private medical records from December 2006 to December 2008, and VA outpatient treatment records from January 2006 to August 2011.  The Veteran was also provided VA examinations in connection with his increased rating claim, which are found to be adequate for rating purposes.  The VA examiners recorded pertinent examination findings and noted the Veteran's medical history. The examination reports include subjective information regarding the disabilities, objective findings that correlate to the diagnostic code criteria and thorough physical examination.  All obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  

II.  Decision  

The Veteran contends that his service-connected hypertension should receive a compensable rating.  At the October 2011 Board hearing, the Veteran testified that while he currently takes prescribed medication for his hypertension, his blood pressure readings fluctuate on a consistent basis.  He further added that the diastolic reading is predominantly 100 or more.  As such, the Veteran asserts that a higher rating for his service-connected hypertension is warranted.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2011); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is noted that in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service-connected hypertension as been rated as 0 percent disabling under Diagnostic Code 7101.  Under Diagnostic Code 7101 a 10 percent rating requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating requires diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 30 percent rating requires diastolic pressure predominantly 120 or more.  A 60 percent rating requires diastolic pressure predominantly 130 or more.  Id.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a 0 percent rating, as in Diagnostic Code 7101, a 0 percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2011). 

The Veteran filed his claim for an increased rating for hypertension in September 2009.

In September 2008, the Veteran underwent a VA hypertension examination.  The Veteran informed the examiner that his hypertension began in 2003 while in service.  Initially it was treated with diet and exercise; however, in 2005, he was placed on daily medication with good control.  On physical examination, the Veteran's blood pressure reading was 148/84, and the VA examiner determined that the diagnosis of hypertension had been established.  

In March 2010, the Veteran was afforded a second VA examination for his service-connected hypertension.  The Veteran again admitted to being on continuous prescribed medication to control his hypertension.  Physical examination testing revealed no evidence of congestive heart failure or pulmonary hypertension.  X-rays showed a normal heart with no additional heart sounds and a regular rhythm.  A blood pressure reading of 164/100 was noted when taking the Veteran's initial vital signs.  Blood pressure readings for establishing a diagnosis of hypertension were 164/100, 122/76, 112/80, and 121/86.  The VA examiner diagnosed the Veteran with hypertension.  

The Veteran underwent a VA heart examination in February 2011.  He reported his history of hypertension and being on continuous medication to control his blood pressure.  Upon physical examination, there was no evidence of congestive heart failure or pulmonary hypertension.  There was no additional heart sounds, and the heart demonstrated a regular rhythm.  A blood pressure reading of 148/94 was recorded.  

VA outpatient treatment records also show evaluation for the Veteran's hypertension.  These records show that from September 2008 to October 2011, the Veteran's blood pressure readings were as follows:  131/87 (9/08); 115/79 (11/08); 134/88 (03/09 - VA miscellaneous and neurological examination); 140/90 (04/09); 137/91 (09/09); 132/97 (09/09); 140/91 (09/09); 121/88 (09/09); 102/68 (09/09); 143/84 (10/09); 130/88 (11/09); 148/96 (1/10); 121/86 (1/10); 112/80 (1/10); 148/97 (3/10); 140/90 (3/10); 140/95 (5/10); 129/82 (7/10); 134/83 (10/10); 115/70 (2/11); 127/86 (6/11); and 116/78 (8/11).  Overall, these records show that the Veteran was prescribed medication to treat his service-connected hypertension.  

As noted above, in order to receive the next-higher 10 percent rating under Diagnostic Code 7101, the Veteran's diastolic pressure, i.e., the bottom number of his blood pressure reading, must be predominantly 100 or more, or the Veteran's systolic pressure, i.e., the top number of his blood pressure reading, must be predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more with continuous medication for control.  

After reviewing the evidence of record, the Board finds no support for a compensable evaluation for the Veteran's service-connected hypertension.  Although the Veteran's hypertension requires continuous medication for control, out of the approximately 28 blood pressure readings taken throughout this appeal, only one reading reflects a diastolic pressure of 100 and exceeds a systolic pressure of 160.  This occurred at the March 2010 VA examination.  However, the Board notes that this reading was taken during the time the Veteran's vital signs were assessed.  When the VA examiner took the actual readings to establish a diagnosis for hypertension, they were reported as 122/76, 112/80, and 121/86, all three being significantly lower than the earlier reading.  Such single reading is not enough to constitute a predominant diastolic pressure of 100 or a predominant systolic pressure of 160 or more.  Thus, the evidence does not show that the next-higher 10 percent disability rating is warranted based on the Veteran's diastolic pressure and systolic pressure.  

The Board has also considered the Veteran's statements that his disability is worse than the current evaluation contemplates and has worsened in severity.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his hypertension according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of his hypertension has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  As discussed, the varying reports are essentially consistent in findings over the period at issue.  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.   

In this case, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a compensable rating.  The Board has duly considered staged ratings, pursuant to Francisco, Hart, supra, but finds the 0 percent rating assigned is appropriate for the entire rating period.  
Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. §3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  

The Board finds that the preponderance of the evidence is against the claim for a compensable rating for his service-connected hypertension, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  

ORDER

Entitlement to a compensable evaluation for hypertension is denied.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the remaining claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

At the October 2011 Board hearing, the Veteran testified that shortly after his second period of service, approximately in 2004 or 2005, he began to experience pain in his ankles, shoulders, back, and feet.  He indicated that doctors have been unable to determine the etiology of the pain, but he takes over-the-counter (OTC) and prescribed medication to alleviate the pain.  With regard to his bilateral plantar fasciitis, the Veteran stated that he believes his combat boots caused his foot disability.  He explained that he started noticing problems with his feet after returning home from active duty in 2004.  Since that time, he has endured pain in his feet that has worsened in severity over the years.  The Veteran also testified that he began having problems sleeping during his active service because he was in a "war zone" area.  He further added in an April 2010 statement that his sleep apnea could be attributed to his medication for his service-connected hypertension.  The Veteran contends that service connection is warranted for his bilateral ankle joint pain, bilateral shoulder joint pain, left knee joint pain, back condition, bilateral plantar fasciitis/foot pain, and sleep apnea.  

Review of the Veteran's service treatment records reflect complaints of bilateral knee pain and problems sleeping.  The Veteran reported to sick call in July 1977 with complaints of an inability to sleep an entire night.  It was noted that the Veteran was worried about his wife and house.  He was given reassurance and requested to return in two weeks if necessary.  In December 2005, the Veteran reported to sick call with complaints of bilateral knee pain for 30 days.  It was noted that he has endured the knee pain for two years, which started after running for physical training (PT).  The Veteran admitted that the pain was constant, sharp, radiating, and getting worse.  Physical examination of the knees showed no abnormalities.  The Veteran was assessed with joint pain, bilaterally localized in the knees.  Post service treatment records reflect continuing complaints and treatment involving the ankles, shoulders, left knee back, and feet.  Specifically, VA outpatient treatment records contain diagnoses of knee pain, shoulder pain, low back pain, and ankle pain.  Minimal degenerative changes involving the knee, shoulders, and low back have been seen on x-ray.  VA outpatient treatment records reflect diagnoses and treatment for pes planus and bilateral plantar fasciitis.  See the September 2010 VA outpatient treatment note.  Treatment records also contain a diagnosis of obstructive sleep apnea with notations stating that both hypertension and PTSD are high risk disorders for obstructive sleep apnea.  See the September 2009 and October 2009 VA outpatient treatment notes.  

According to his DD Form 214, the Veteran served in Operation Enduring Freedom (Iraq) from February 2003 to December 2003, Operation Enduring Freedom Theater in March 2003, and Operation Iraqi Freedom Theater from March 2003 to May 2003.  The Board notes that under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  To date, his claims have not been considered under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and he has not been notified of this law or regulation.  As such, the Board finds that the RO must provide the Veteran with appropriate notice of the evidence needed to establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The RO should then schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of all pathology pertaining to his claimed bilateral ankle joint pain, bilateral shoulder joint pain, left knee joint pain, back disorder, bilateral plantar fasciitis/foot pain, and sleep apnea prior to readjudicating his appeal.  

Finally, as previously mentioned, the Veteran served with the United States Navy, the United States Air Force, and the United States Air Force Reserves on several periods of service from November 1975 to November 1978, February 2003 to December 2003, and from August 1989 to January 2006.  During these time periods, it appears that the Veteran served on active duty, ACDUTRA, and possibly INACDUTRA, but it remains unclear based on the record itself.  Furthermore, all of the periods of service have not been verified.  The Board notes that only service department records can establish if and when a person was serving on active duty, ACDUTRA, and/or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given the governing legal authority set forth above, a remand is necessary to clarify the Veteran's service dates, branches of service, and all periods of active duty, ACDUTRA, or INACDUTRA.  On remand, the Veteran's complete military personnel records must be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for claims based on Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

2.  Confirm the Veteran's military service and verify his dates of service.  The Veteran should be asked to identify, with as much specificity as possible, each unit to which he was assigned and the dates of those assignments.  The RO/AMC should determine whether that service was active duty, ACDUTRA, and/or INACDUTRA, while serving in the Navy, Air Force, Air Force Reserve, and, to the extent feasible, provide the dates for each period of service.  As part of that process, the RO/AMC should attempt to obtain a copy of his DD 214(s) or other separation certificate(s), as well as the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) or the like.  The appropriate agency must be contacted to obtain the records.  All attempts to obtain this data, and any responses received, should be documented in the claims file.  

3.  After completion of #1 and #2 above, schedule the Veteran for a Gulf War examination to determine the current nature and likely etiology of his claimed bilateral ankle joint pain, bilateral shoulder joint pain, left knee joint pain, back condition, bilateral plantar fasciitis/foot pain, and sleep apnea.  The claims folder must be made available to the examiner in conjunction with the examination and should include a list of the Veteran's actual periods of active duty, ACDUTRA, and/or INACDUTRA while serving in the Navy, Air Force, and Air Force Reserve.  The report must indicate whether the claims file was reviewed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history from the Veteran regarding his claimed disorders, the pertinent details of which should be included in the examination report.  

Thereafter, the VA examiner should note and detail all reported signs and symptoms referable to the Veteran's reported bilateral ankle joint pain, bilateral shoulder pain, left knee joint pain, back pain, foot pain, and an inability to sleep, to include details about the onset, frequency, duration, and severity of all complaints relating to signs and symptoms, to include what precipitates and what relieves them.  

The VA examiner should determine whether there are any objective medical indications that the Veteran has a chronic disability manifested by bilateral ankle joint pain, bilateral shoulder pain, left knee joint pain, back pain, foot pain, or an inability to sleep.  

The VA examiner should specifically determine whether the Veteran's complaints referable to bilateral ankle joint pain, bilateral shoulder pain, left knee joint pain, back pain, foot pain, and an inability to sleep, are attributable to any known diagnostic entity.  If not, the VA examiner should specifically state whether he/she is unable to ascribe a diagnosis to the Veteran's complaints.  Symptom-based "diagnoses," such as arthralgia, are not considered as diagnosed disorders for compensation purposes.  

If the Veteran's reported bilateral ankle joint pain, bilateral shoulder pain, left knee joint pain, back pain, foot pain, and/or an inability to sleep, are ascribed to a known disease entity, the VA examiner should provide an opinion as to whether it is at least as likely as not that such disease entity was (1) manifested during the Veteran's active service, or is the result of any injury suffered or disease contracted during active duty or ACDUTRA in the Reserve, or (2) is the result of any injury sustained during INACDUTRA in the Reserve.  

The VA examiner should specifically address whether the Veteran's complaints of an inability to sleep constitute a separate disability, of whether this is a symptom of his diagnosed obstructive sleep apnea.  

The VA examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's obstructive sleep apnea had its onset in service, is otherwise related to service, or is due to or permanently aggravated by his service-connected hypertension or service-connected PTSD.  

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


